Citation Nr: 1211480	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a hiatal hernia and entitlement to a total disability evaluation under 38 C.F.R. 4.30.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to an increased rating for nephrolithiasis, currently rated as 0 percent disabling prior to September 25, 2008.

6.  Entitlement to an increased rating for nephrolithiasis, currently rated as 30 percent disabling effective September 25, 2008.

7.  Entitlement to an increased rating for peritoneal adhesions, currently rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for urinary tract infections, currently rated as 0 percent disabling.

9.  Entitlement to a higher initial rating for right hemiparesis and sensory loss, moderate, with subluxation/adhesive capsulitis, currently rated as 40 percent disabling.

10.  Entitlement to an increased rating for a cerebrovascular accident with left hemiparesis, lower extremity, currently rated as 10 percent disabling.

11.  Entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.130 (2011) based on hospitalization.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in March 2006 and August 2008; statements of the case were issued in June 2006 and July 2009; and substantive appeals were received in July 2006 and September 2009.   

The Veteran's combined disability rating has been 100 percent effective December 9, 2009.  Moreover, the RO issued a January 2011 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective August 19, 2010.  

The Board notes that the RO issued a July 2009 rating decision in which it increased the Veteran's nephrolithiasis rating from 0 percent to 30 percent effective September 25, 2008.  Since the increase did not date back to the date of the claim, there are two distinct time periods to consider.   

There appears to be some confusion regarding whether the Veteran's claim for hypertension is properly before the Board.  The Veteran's hypertension has been rated at 10 percent since February 20, 1996.  The Veteran's claim for an increased rating was denied by way of a February 2006 rating decision.  The Veteran filed a timely notice of disagreement and substantive appeal.  In August 2008, the RO issued a rating decision in which it increased the rating to 20 percent effective November 15, 2005 (the date of the increased rating claim).  The grant, however, did not constitute a complete grant of the claim.  Consequently, the issue was still in appellate status.  

However, the Veteran then inquired about the status of her claims through a series of emails to the RO.  In her March 3, 2009 email, the Veteran stated that "Hypertension has been granted and no longer an issue."  The RO apparently considered the statement to be a withdrawal of the issue.  Consequently, it discontinued developing it.  

In August 2010, the Veteran submitted a statement in support of the claim (VA Form 21-4138) in which she argued that the issue was still in appellate status.  However, she did not address her apparent withdrawal of the issue in March 2009.  Consequently, the Board finds the August 2010 correspondence to be a new claim for an increased rating (for a rating in excess of 20 percent) which was denied by way of a January 2011 rating decision.  

The RO's January 2011 rating decision also included (1) a grant of service connection for right hemiparesis and sensory loss, moderate, with subluxation/adhesive capsulitis with a 40 percent rating effective December 9, 2009; (2) a denial of an increased rating for a cerebrovascular accident with left hemiparesis, lower extremity; and (3) a denial of a temporary 100 percent rating based on hospitalization.  The Veteran filed a timely notice of disagreement with regards to these issues in May 2011.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Additionally, the issues of entitlement to service connection for IBS, and entitlement to a higher rating for peritoneal adhesions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2001, the RO denied the Veteran's claim for service connection for a hiatal hernia.  The Veteran failed to file a timely notice of disagreement.  

2.  Evidence received since the May 2001 decision is cumulative and redundant of the evidence of record at the time of the May 2001 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  In May 2001, the RO denied the Veteran's claim for service connection for hemorrhoids.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the May 2001 decision is cumulative and redundant of the evidence of record at the time of the May 2001 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

5.  Sleep apnea was not manifested during the Veteran's active duty service or for years after service, nor was it caused or aggravated by her service connected hypertension.   

6.  Prior to September 25, 2008, the evidence is in equipoise regarding whether the Veteran's nephrolithiasis was manifested by recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.

7.  The Veteran's current 30 percent rating is the maximum allowable rating under Diagnostic Codes 7508-7509.  

8.  Prior to October 17, 2008, the Veteran's urinary tract infection did not require long term drug therapy, 1-2 hospitalizations per year and/or require intermittent intensive management.  

9.  Effective October 17, 2008, the Veteran's urinary tract infection requires long term drug therapy.  It is not manifested by recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intermittent management. 


CONCLUSIONS OF LAW

1.  The May 2001 RO decision, which denied the Veteran's claim for service connection for a hiatal hernia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 2001 RO decision is not new and material; accordingly, the claim for service connection for a hiatal hernia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2001 RO decision, which denied the Veteran's claim for service connection for hemorrhoids, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the May 2001 RO decision is not new and material; accordingly, the claim for service connection for a hemorrhoids is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to her service connected hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  Prior to September 25, 2008, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected nephrolithiasis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7508-7509 (2011).

7.  Effective September 25, 2008, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7508-7509 (2011).

8.  Prior to October 17, 2008, the criteria for entitlement to a compensable disability evaluation for urinary tract infections had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a and Code 7504 (2011).

9.  Effective October 17, 2008, the criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected urinary tract infections have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a and Code 7504 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated December 2005 and July 2007.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing an October 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to her increased rating claims.

The July 2007 notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Board notes that the RO sent out a March 2006 correspondence that fully complied with Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in July 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the July 2007 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in December 2005, April 2008, June 2008, and June 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for a hiatal hernia and hemorrhoids were denied by way of a May 2001 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the May 2001 rating decision became final.  

Hiatal hernia
The evidence on record at the time of the May 2001 denial included service treatment records, a May 2000 private treatment report from Dr. J.P.M., a colonoscopy report, and an EGD report.  The service treatment records failed to reflect any findings attributed to a hiatal hernia.  The April 2000 EGD showed medium hiatal hernia.  The report from Dr. J.P.M. states that the Veteran reported that when she eats solid foods, she gets a feeling as if the food is stuck behind her sternum; and she has to drink water to get it to pass.  She also complained of associated epigastric distress.  All these symptoms have been present, according to the Veteran, "for more than a year now."  

The basis for the denial was the fact that the service treatment records showed no findings attributed to a hiatal hernia.  

The Veteran argues in her March 2006 notice of disagreement, that a March 1996 VA examination reflects the Veteran's complaints of epigastric pain, and a diagnosis of dyspepsia (rule out reflux).  The Board notes that this examination report was in the claims file at the time of the May 2001 rating decision.  However, the Board concedes that the RO did not discuss it at that time.  Consequently, the Board considers it new evidence in that it had not been previously considered by the VA.  

The Veteran also submitted a December 2005 treatment report from Dr. A.B.P. in which he stated that the Veteran had significant gastroesophageal reflux disease (GERD) and a small hiatal hernia.  The Veteran stated that acid reflux and GERD caused her hiatal hernia.  The Board does not deny that the acid reflux and GERD likely caused her hiatal hernia.  This also constitutes new evidence.  However, none of the new evidence addresses the basis for the previous denial inasmuch as there are still no findings in the service treatment records that are attributed to a hiatal hernia, GERD, or acid reflux.  

In her July 2006 substantive appeal (VA Form 9), the Veteran submitted a January 1995 treatment report from Dr. J.D.L. of the Delta Regional Medical Center.  She argues that she was diagnosed with a hernia eight months after she was discharged from service.  However, the report reads that examination of the abdomen was "soft without masses, organomegaly, herniae."  This clearly states that the abdomen was soft without herniae.  

Finally, in her July 2006 substantive appeal (VA Form 9), the Veteran appears to argue that her hiatal hernia is secondary to her service connected peritoneal adhesions.
  
The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

The Veteran has put forth a separate theory of entitlement; but she has not offered any competent medical opinion to substantiate this new theory.  The Board finds that simply proffering a new theory of entitlement (without substantiation) does not constitute new and material evidence.  

Hemorrhoids
The evidence on record at the time of the May 2001 denial consists of service treatment records, a May 2000 private treatment report from Dr. J.P.M., a colonoscopy report, and an EGD report.  The service treatment records failed to reflect any findings attributed to hemorrhoids.  A May 2000 colonoscopy revealed a single sessile polyp in the mid descending colon and internal hemorrhoids.

The basis for the denial was the fact that the service treatment records showed no findings attributed to hemorrhoids.  

Evidence received since the May 2001 rating decision includes VA treatment records that confirms a diagnosis of hemorrhoids; and a June 2010 examination in which examination of the rectal area was normal and the digital rectal examination was unremarkable; and medical evidence (printed from the internet) that constipation can cause hemorrhoids.  

The Board notes that this evidence is new in that it had not been previously submitted and considered by the VA.  However, it did not address the basis for the previous denial because the service treatment records still contain no findings attributed to hemorrhoids.   

The Board acknowledges the Veteran's contention that her hemorrhoids are secondary to constipation and other symptoms of her gastrointestinal diseases.  However, the Board notes that at present, the Veteran is not service connected for any of these gastrointestinal disabilities.  Consequently, the new evidence does not relate to an unestablished fact necessary to substantiate the claim; nor does it raise a reasonable possibility of substantiating the claim at this time.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Sleep Apnea
The Veteran claims that she is entitled to service connection for sleep apnea as secondary to her service connected hypertension.  In her April 2007 claim, she stated that it is reported that African Americans and people with hypertension are more likely to have sleep apnea.  She pointed out that hypertension is service connected and any condition "associated with that condition" should also be service connected.  

The RO requested a medical opinion from the VA examiner who conducted her June 2008 examinations.  The examiner rendered an opinion in April 2009.  He stated that the medical literature does not support the contention that hypertension causes sleep apnea; and the medical literature also does not support the contention that hypertension aggravates sleep apnea.  

The Veteran has submitted internet research from Mayoclinic.com regarding the relationship between hypertension and sleep apnea.  The Board notes that this documentation shows a relationship between the two; but the relationship does not support the Veteran's claim.  The submitted research reflects that as many as 1/3 of essential hypertension cases are caused by sleep apnea.  The Board notes that this research would support a claim for hypertension secondary to sleep apnea; it does not support a claim for sleep apnea secondary to hypertension.  The Veteran is incorrect when she states that any condition "associated with" service connected hypertension should likewise be service connected.  In order for secondary service connection to be warranted, the Veteran must show that sleep apnea was caused or aggravated by hypertension (not that hypertension was caused or aggravated by sleep apnea).  The medical evidence she submitted does not support that contention.

In the absence of competent medical evidence that the Veteran's sleep apnea was caused or aggravated by service connected hypertension, service connection for sleep apnea is not warranted on a secondary basis.  

Regarding entitlement to service connection for sleep apnea on a direct basis, the Board notes that the Veteran's service treatment records contain no findings attributed to sleep apnea during service.  Although the Board recognizes that sleep apnea can often go undetected for many years, there has also been no post service medical evidence that attributes her current sleep apnea to service.  In the absence of any relevant findings in the service treatment records and the lack of any competent medical opinion linking sleep apnea to service, the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for sleep apnea must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's urinary tract infection claim, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Nephrolithiasis
The Veteran's service-connected nephrolithiasis has been rated by the RO under the provisions of Diagnostic Code 7508.  Under this regulatory provision, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  In such cases, a 30 percent evaluation will be assigned.  

Hydronephrosis is rated under Diagnostic Code 7509.  Under this regulatory provision, a 10 percent rating is warranted when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction. 

Prior to September 25, 2008, the Veteran's nephrolithiasis has been rated as noncompensable.  In order to warrant a compensable rating, the Veteran's nephrolithiasis would have to be manifested by occasional attacks, not infected and not requiring catheter drainage (Diagnostic Code 7509) or recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year (Diagnostic Code 7508).

The Board notes that an October 2005 CT scan reveals a probable non-obstructing 1mm. calculus at the right ureterovesicular junction; and non-obstructing renal calculi on the left at the upper and lower pole.  Another CT scan showed a small calcification in the left kidney, lower pole; several sites of possible left ureteral calculi; one probable ureteral calculus on the right.  

The Veteran submitted a November 2005 treatment report from Dr. D.F., who noted that the Veteran has a history of stone disease, hypertension, hiatal hernia with acid reflux, and uterine fibroid.  He noted that she was scheduled to undergo a third examination for possible surgery for a hiatal hernia.  He also noted the CT scan which showed two small calcifications in the vicinity of the left ureter.  He stated that she still requires Percocet for the pain, though the etiology of the pain was not made clear in the report (hiatal hernia or kidney stone).  However, it seems that it was related to the hiatal hernia.  Dr. F.D. stated that he would assess the Veteran after her hiatal hernia surgery to see if she is still having pain.  Meanwhile, he stated that the kidney stones appear small and should be able to pass.  He stated that if her symptoms cease (following the hiatal hernia surgery), then he would do nothing.  In the meantime, he prescribed Pyridium and Percocet, and advised her to be on a low sodium diet and to increase fluid intake.  

The Veteran underwent a VA examination in December 2005.  She stated that she began having pain in March 2005; but her doctors were unable to say whether she definitely had a kidney stone.  She stated that she was admitted to Delta Regional Hospital in October 2005; and that a CT revealed one stone on the right and two on the left.  She reported that she is straining urine; but has still not passed the stones.  She reported being treated with Cephalexin (500mg) four times per day; Pyridium (200mg) three times per day; and hydrocodone (10mg) every four hours as needed for pain.  At the examination, she reported pain in her left flank area to her lower lumbar spine and pelvic area.  The examiner noted that she did not have the records from the Veteran's hospitalization and therefore was unable to confirm the existence of stones.  

A January 2006 VA outpatient treatment report reflects that the Veteran passed a kidney stone in October 2005.  Her list of medications did not include any medication for kidney stones.  

The Veteran underwent a VA examination in April 2008.  She reported recurrent episodes in 2006, on the right side.  She reported experiencing severe symptoms two to three times per year, with treatment consisting of fluids, pain medications, and Pyridium.  She also complained of a flare-up in right flank pain in the past week to 10 days.  At the time of the examination, she was not on any medications for kidney stones; and she was not on a kidney stone diet.  She had not had any invasive procedures of the urinary tract since 2005.  The Veteran stated that she usually misses 4-5 days when she passes a stone.  Upon examination, the examiner noted that the Veteran experienced tenderness in the right side of the abdomen both laterally and down in the inguinal area.  There was no evidence of any hernia.  

The Veteran underwent another VA examination in June 2008.  The examiner reviewed the claims file in conjunction with examination.  Once again, the Veteran complained of severe symptoms of stones occurring 2-3 times per year.  These flare-ups last for several weeks.  She complained of persistent right flank pain since March 2006.  The Veteran attributes this pain to kidney stones.  On examination, her abdomen was soft and there was tenderness in the right flank area and right upper quadrant area.  The examiner diagnosed the Veteran with chronic renal stones.  

The Board notes that given the number of disabilities experienced by the Veteran, it is not always clear which symptoms are attributable to kidney stones.  Additionally, the medical evidence is somewhat mixed when it comes to whether her nephrolithiasis requires diet and/or drug therapy.  The April 2008 examination report stated that the Veteran was not on diet or drug therapy.  However, at her December 2005 examination, she has reported being treated with Cephalexin (500mg) four times per day; Pyridium (200mg) three times per day; and hydrocodone (10mg) every for hours as needed for pain.  A November 2005 treatment report from Dr. D.F. reflects that the Veteran was prescribed Pyridium and Percocet, and was advised to be on a low sodium diet and to increase fluid intake.  Moreover, she has been diagnosed with chronic renal stones.  In giving the benefit of the doubt to the Veteran, the Board finds that a 30 percent rating is warranted for recurring stone formations that require (at least occasional) diet therapy and drug therapy.

Effective September 25, 2008, the Veteran is already rated at 30 percent.  A September 2008 Operative Report reflects that the Veteran underwent a right extracorporeal shock wave lithotripsy and cystoscopy for the purpose of removing a right renal stone.  She tolerated the procedure well and was given a prescription for ciprofloxacin (500mg) twice per day for three days, and Lorcet to be taken as needed for pain.  
  
As noted above, 30 percent is the maximum rating available under Diagnostic Codes 7508 and 7509.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds no such rating is warranted due to the absence of evidence of renal dysfunction.  See 38 C.F.R. § 4.115a.  

Urinary Tract Infections
The Veteran's service-connected urinary tract infections have been rated by the RO under the provisions of Diagnostic Code 7504.  Under this regulatory provision, pyelonephritis is to be rated as renal dysfunction or urinary tract infection, whichever is predominant.  Pursuant to 38 C.F.R. § 4.115a, a 10 percent rating is warranted for a urinary tract infection that requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management.  A 30 percent rating is warranted when urinary tract infections are manifested by recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intermittent management. 

The Veteran underwent a VA examination in June 2008.  She reported that she experiences 2-3 episodes of urinary tract infections per year, which are treated by antibiotics for ten days, and Pyridium.  The most recent invasive procedure for urinary tract infections was done in 2005.  She denied having had surgery for urinary tract infections; and she denied urinary incontinence.  She did report some urgency at times, in which case she has to pinch the bladder quickly.  She reported decreased stream.  She denied painful urination and gross blood in the urine.  There was no lethargy, weakness, anorexia, or weight loss related to the urinary tract.  The examiner diagnosed the Veteran with recurrent urinary tract infections usually related to kidney stones.  

In a September 2008 Operative Report (for the Veteran's kidney stones), Dr. D.M. noted that he would likely prescribe Macrobid (100 mg.) to be taken once per day, for the purpose of reducing urinary tract infections.  However, Dr. D.M. noted that the infections may be due to her nephrolithiasis.  Once the nephrolithiasis clears, it may also clear urinary tract infections.  

The Veteran underwent another VA examination in June 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that she experiences 2-3 urinary tract infections per year.  She also stated that she takes Macrobid twice daily; and that she has been using it since 2008.  The remainder of her complaints were consistent with the previous examination.  

The Board notes that a September 2009 treatment report lists the Veteran's active medications.  It reflects that the Veteran is taking nitrofurantoin macrocrystalline (2 50mg. capsules per day) for her urinary tract infection, effective October 17, 2008.  The Board finds that this constitutes long term drug therapy.  Consequently, the Board finds that a 10 percent rating is warranted effective October 17, 2008.

The Board notes that a rating in excess of 10 percent is not warranted inasmuch as the evidence does not reflect that the Veteran's urinary tract infections are manifested by recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intermittent management.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The claims for service connection for a hiatal hernia and for hemorrhoids are not reopened.  

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating of 30 percent, but no higher, for the Veteran's service-connected nephrolithiasis, is granted effective September 25, 2008.

Entitlement to a 10 percent rating, but no higher, for the Veteran's service-connected urinary tract infections, is granted effective October 17, 2008.
  

REMAND

IBS, gastroenteritis, diverticulitis, etc.
The Veteran's claim for entitlement to service connection for IBS was denied by way of a July 2008 rating decision.  The bases for the denial were (1) there were no findings in the service treatment records attributed to IBS; and (2) a VA examiner could not conclude that the Veteran's IBS was related to in-service complaints/diagnoses of abdominal pain, pelvic pain, nausea, diarrhea, gastroenteritis, etc.  In March 2006, she was diagnosed with gastroenteritis.  

The Veteran appealed the denial of service connection for IBS.  In her September 2009 substantive appeal (VA Form 9) she filed new claims for entitlement to service connection for diverticula, colitis, and gastritis.  These claims were denied by way of a January 2011 rating decision.  The decision erroneously stated that the service treatment records were negative for the claimed conditions (when in fact, she had been diagnosed with gastroenteritis).  The Veteran submitted a May 2011 correspondence addressing the January 2011 rating decision.  However, the Veteran erroneously stated that the issues of diverticula, colitis, and gastritis were already on appeal.  It is clear that the Veteran views the issues of diverticula, colitis, and gastritis, and IBS as one and the same.  

The Board finds that the issues of diverticula, colitis, gastritis (gastroenteritis), and IBS should be adjudicated at the same time and that a VA examination is warranted for the purpose of addressing any and all gastrointestinal diseases from which the Veteran currently suffers.  The Board notes that many of her current symptoms are similar to those that she experienced during service; and that those symptoms may have been diagnosed differently during service and post service.  

Peritoneal adhesions
The Veteran's service-connected peritoneal adhesions have been rated by the RO under the provisions of Diagnostic Code 7301; and the Veteran has been rated at 10 percent.  In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions; or severe adhesions with definite partial obstruction shown by x-ray study, frequent and prolonged episodes of severe colic, distention, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  Id.

The Veteran underwent a VA examination in April 2008.  However, the physical examination did not include a barium meal.  Nor did the examiner state whether the Veteran's disability was manifested by a partial obstruction.  The Board finds that a new examination is warranted to determine if the Veteran's disability meets the criteria for a higher rating.  Following an examination, the examiner should state whether the Veteran's peritoneal adhesions are manifested by severe adhesions with definite partial obstruction shown by x-ray study, frequent and prolonged episodes of severe colic, distention, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage; or moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions.

Additionally, the Board notes that the Veteran has undergone examinations for nephrolithiasis, urinary tract infections, peritoneal adhesions, IBS, gastroenteritis, diverticulitis, etc.  The Veteran has complained of right and left flank pain as well as other abdominal pain.  However, the etiology of this pain is never made clear.  The examiner should render an opinion regarding which disability or disabilities (regardless of whether they are service connected or not) are causing the pain reported by the Veteran.  

Manlincon issues
The Veteran filed a timely notice of disagreement with regards to the issues of (1) entitlement to an increased rating for right hemiparesis and sensory loss, moderate, with subluxation/adhesive capsulitis; (2) increased rating for cerebrovascular accident with left hemiparesis, lower extremity; and (3) entitlement to a temporary 100 percent rating based on hospitalization.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's gastrointestinal disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability (to include diverticula, diverticulitis, colitis, gastritis, gastroenteritis, and IBS) began during or is causally related to service.  

Additionally, the examiner should render an opinion regarding whether the Veteran's peritoneal adhesions are manifested by:

(a) severe adhesions with definite partial obstruction shown by x-ray study, frequent and prolonged episodes of severe colic, distention, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage; or 

(b) moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions; or

(c) moderate adhesions; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.

Finally, the examiner should render an opinion regarding the etiology of the abdominal pain reported by the Veteran. 

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of (1) entitlement to an increased rating for right hemiparesis and sensory loss, moderate, with subluxation/adhesive capsulitis; (2) entitlement to an increased rating for cerebrovascular accident with left hemiparesis, lower extremity; and (3) entitlement to a temporary 100 percent rating based on hospitalization.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


